DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramitsu et al (US 20130328185).

    PNG
    media_image1.png
    445
    554
    media_image1.png
    Greyscale

 	With respect to claim 1, fig. 16 of Hiramitsu discloses a circuit comprising: a power device (140) having voltage inputs and a command input (154 and 164); a sensing circuit (180) having a sensor input and a sensor output, the sensor input coupled to the power device (at 169); a control circuit (172) having a control input and a control output, the control input coupled to the sensor output; and a driver circuit (174) having a driver input and a driver output, the driver input coupled to the control output, and the driver output coupled to the command input of the power device.  
 	With respect to claim 2, fig.16 of Hiramitsu discloses the circuit of claim 1, wherein the sensing circuit comprises a thermal sensor circuit (not illustrated; shown in [0110]) coupled to the power device, the thermal sensor circuit having an output coupled to the driver input.  

	With respect to claim 9, Hiramitsu discloses the circuit of claim 1, wherein the power device comprises: a first field effect transistor (FET) (as 328) having a gate source and drain, the drain of the first FET coupled to a first of the voltage inputs; and a second FET (as 330)  having a gate, source and drain, and the source of the first FET coupled to the source of the second FET, and the drain of the second FET coupled to a second of the voltage inputs (Note: [0102] describes the use of a MOSFET for switching).  
	With respect to claim 11, fig. 16 of Hiramitsu discloses a circuit comprising: a power device having voltage input terminals and a command input (154 and 164), the power device configured to conduct current between the voltage inputs responsive to a control input signal (from 172); a thermal sensor (not shown described in [0110]) configured to sense temperature of the power device and provide a sensor signal responsive to the sensed temperature; and 14T100046 a driver circuit (174) configured to provide a driver signal to the command input of the power device to turn on the power device responsive to the sensor signal and reduce the temperature of the power device.  

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nebrigic et al. (US 20040056642).


    PNG
    media_image2.png
    312
    461
    media_image2.png
    Greyscale

	With respect to claim 1, fig. 4 and 11 of Nebrigic et al. discloses a circuit comprising: a power device (30b) having voltage inputs (26 and 27) and a command input (S1 and S2); a sensing circuit (52) having a sensor input and a sensor output, the sensor input coupled to the power device (at 169); a control circuit (76 and 50a excluding multiplexer 75) having a control input and a control output, the control input coupled to the sensor output; and a driver circuit (75) having a driver input and a driver output, the driver input coupled to the control output, and the driver output coupled to the command input of the power device.  
 	With respect to claim 2, Nebrigic et al. discloses the circuit of claim 1, wherein the sensing circuit comprises a thermal sensor circuit (fig 11) coupled to the power device, the thermal sensor circuit having an output coupled to the driver input.  
 	With respect to claim 3, Nebrigic discloses the circuit of claim 2, wherein the thermal sensor circuit comprises: a proportional to absolute temperature (PTAT) (fig. 11 PTAT) current source coupled to the power device through a substrate, the PTAT current source configured to provide a bias signal ([0086] PTAT biases 202) to the control input of the control circuit responsive to a temperature of the substrate.  
 	With respect to claim 4, Nebrigic discloses the circuit of claim 3,  wherein the control circuit comprises a transistor (M32 or M31) having an input configured to receive the bias signal, the transistor having a voltage input coupled to a voltage supply terminal (Vs), the transistor having the control output coupled to the driver input.  
 	With respect to claim 5, Nebrigic discloses the circuit of claim 3, wherein the PTAT (PTAT form fig. 11 ) current source is configured to provide a current that varies hysteretically responsive ([0067]) to the temperature of the substrate, the control circuit is configured to regulate the temperature of the power device with a duty cycle (SR ff 74 set by set duty cycle signal [0067]) responsive to the current of the PTAT current sensor.  
With respect to claim 6, Negibric discloses the circuit of claim 1, wherein the sensing circuit (52) comprises: a voltage sensor having voltage inputs and an output, the voltage inputs of the voltage sensor coupled to the power device (30b); a one-shot circuit having an input and an output, the output of the voltage sensor coupled the input of the one-shot circuit (74), and the output of the one-shot circuit coupled to the driver input (75).  
With respect to claim 7, Negibric discloses the circuit of claim 6, wherein the one-shot circuit is configured to modulate the driver input responsive to a voltage sensor signal (from 52) at the output of the voltage sensor.  
 	With respect to claim 8, Negibric discloses the circuit of claim 1, wherein the circuit is implemented as an integrated circuit, the integrated circuit comprising a substrate, the power device and the sensing circuit implemented on the substrate.  
	With respect to claim 9, Negibric discloses the circuit of claim 1, wherein the power device comprises: a first field effect transistor (FET) (MS) having a gate source and drain, the drain of the first FET coupled to a first of the voltage inputs; and a second FET (MR)  having a gate, source and drain, and the source of the first FET coupled to the source of the second FET, and the drain of the second FET coupled to a second of the voltage inputs.  
 	With respect to claim 10, Negibric discloses the circuit of claim 1, further comprising: a resistor (14); and a voltage source (VL) coupled in series with the resistor between the voltage inputs of the power device.  
	With respect to claim 11, Negibric discloses a circuit comprising: a power device having voltage input terminals and a command input (S1 and S2), the power device configured to conduct current between the voltage inputs responsive to a control input signal; a thermal sensor (52) configured to sense temperature of the power device and provide a sensor signal responsive to the sensed temperature; and 14T100046 a driver circuit (75) configured to provide a driver signal to the command input of the power device to turn on the power device responsive to the sensor signal and reduce the temperature of the power device.  
 	With respect to claim 12, Negibric discloses the circuit of claim 11, wherein the power device comprises: a field effect transistor (FET) (MR or MS), the voltage input terminals being a drain and a source of the FET, the FET having a body diode between the source and the drain, the FET configured to conduct reverse current through the body diode responsive to a voltage potential between the drain and the source exceeding a breakdown voltage of the FET.  
 	With respect to claim 13, Negibric discloses the circuit of claim 12, wherein the thermal sensor comprises: a proportional to absolute temperature (PTAT) (PTAT fig 11) current source coupled to the power device (30b), the PTAT current source configured to conduct current responsive to the temperature of the power device.  
 	With respect to claim 14, Negibric discloses the circuit of claim 13, wherein the thermal sensor comprises a transistor, the transistor configured to control the driver circuit responsive to the bias signal (bias from Ptat).  
 	With respect to claim 15, Negibric discloses the circuit of claim 14, wherein the PTAT current source is configured to provide the bias signal to vary hysteretically ([0067]) responsive to the temperature of the power device.  
 	With respect to claim 16, Negibric discloses the circuit of claim 12, wherein the circuit is implemented as an integrated circuit comprising a substrate, the power device and the thermal sensor implemented on the substrate of the integrated circuit.  
 	17. The circuit of claim 11, further comprising a test system configured to provide a test voltage (VsubREF) to the voltage input terminals during a test interval, the test voltage exceeding a breakdown voltage of the power device.  
 	With respect to claim 18, Negibric discloses the circuit of claim 17, wherein the thermal sensor is configured to provide the sensor signal with a duty cycle (SR ff 74 set by set duty cycle signal [0067])  to control the power device to conduct current during the test interval responsive to the sensed temperature (from PTAT).  
 	With respect to claim 19, Negibric discloses a system comprising: an integrated circuit (IC) having voltage input terminals, the IC comprising: a power device (30b) having input terminals and a command input (S1 and S2), the input terminals of the power device coupled to the voltage input terminals of the IC; a sensor (52) coupled to the power device, the sensor configured to provide a sensor signal responsive to detecting an overstress event of the power device; and a driver circuit (75) coupled to the command input of the power device and configured to drive the power device responsive to the sensor signal; and a test system comprising a voltage source (12) coupled to the voltage input terminals configured to provide a test voltage to cause the overstress event of the power device.  
 	With respect to claim 20, Negibric discloses the system of claim 19, wherein the driver circuit (75) is configured to supply a drive signal to the command input of the power device, the drive signal having a duty cycle during the overstress event.  
 	With respect to claim 21, Negibric discloses the system of claim 20, wherein the overstress event comprises at least one of a temperature or an overvoltage condition (overcharging the inductor).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:001m-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849     
                                                                                                                                                                                                   /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849